Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species A in the reply filed on 09/30/2021 is acknowledged.  The traversal is on the grounds that the different species include the special technical feature of claim 1 and that there is significant overlap of the search and examination issues.  This is not found persuasive because even though there are shared features between the species in the generic claim 1, none of those shared features are special technical features in view of Aoki/Fujia (US 2010/0038005 A1) teaching a porous noise dampener with an air permeability of less than 5 cm3/cm2/s and Aoki (JP 0744508 A) teaching a damping rubber body arranged inside of the tread with a width that is less than the width of the belt layer. These features are also not special technical features in view of Randall et al. (US2019/0351717) and Terada (JP H06297909) as shown in the rejection below. There is also a search and examination burden between the different species as the location of the damping rubber body in the inside of the tire of the different species have acquired a separate status in the art supported by there being different classifications for the different locations in the tire belt structure, such as B60C2009/1871 and B60C2009/1878, as well as the fact as the different locations are not obvious variations of each other.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/30/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7, 8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al. (US 2019/0351717 A1) in view of Terada (JP H06297909 A, with English Machine Translation).
Regarding claim 1, Randall teaches a pneumatic tire (Para. [0008]) comprising a carcass (Fig. 1, Ref. Num. 13) between bead cores of bead portions (Fig. 1, Ref. Num. 15) via a tread portion (Fig. 1, Ref. Num. 21) and sidewall portions (Fig. 1, Ref. Num. 19, 19’), and a belt layer (Fig. 1, Ref. Num. 27) arranged outside the carcass and inside the tread portion, wherein a porous (Para. [0017]) noise damper 3/cm2/sec (Para. [0032]). Randall does not expressly disclose a value of less than 3 cm3/cm2/sec; however, it would have been obvious to a person of ordinary skill in the art to configure the air permeability of the noise damper within the claimed range since Randall discloses the air permeability of the noise damper as less than 5 cm3/cm2/sec (Para. [0032]), said range overlapping the claimed range. However, Randall does not teach that the tire also has a damping rubber body inside of the tread portion.
In an analogous art, Terada teaches a tire with a damping rubber body (Fig. 1, Ref. Num. 9) arranged inside of the tread portion (Fig. 1, Ref. Num. 15) where a width of the damping rubber body is in a range of 60% to 110% the width of the belt layer (Para. [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Randall with Terada in order to add a damping rubber body inside the tread portion that has a width of 60% to 110% of the width of the belt layer. This modification will suppress vibration of the belt layer during travelling (Para. [0028]) while preventing the gauge distribution of the belt layer from being uneven (Para. [0015]).
Regarding claim 2, Randall in view of Terada teaches that the damping rubber body is arranged between the carcass and the belt layer (Terada, Fig. 1, Ref. Num. 6, 7, 9; Para. [0026]).
Regarding claim 5, Randall does not teach the thickness of the damping rubber body.
In an analogous art, Terada teaches that the damping rubber body has a thickness of 0.9 mm to 2.5 mm (Para. [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Randall with Terada in order to have the damping rubber body have a thickness of 0.9 mm to 2.5 mm. This modification will suppress the vibration of the belt layer while keeping the gauge distribution of the tread even (Para. [0015]).
3. Randall does not expressly disclose a value of 10 to 40 kg/m3; however, it would have been obvious to a person of ordinary skill in the art to configure the density of the noise damper within the claimed range since Randall discloses the density of the noise damper as between 10 and 400 kg/m3 (Para. [0021]), said range overlapping the claimed range.
Regarding claim 8, Randall teaches that a volume of the noise damper is between 0.4% and 20% (Para. [0033]) of the volume of the tire inner cavity.
Regarding claim 12, Randall teaches that the noise damper is formed of a sponge rubber (Para. [0020]).
	Regarding claim 13, Randall in view of Terada teaches that the width of the damping rubber body is 60% to 110% of the width of the belt layer (Terada, Para. [0015]). Randall in view of Terada does not expressly disclose a value of 70% to 120% of the width of the belt layer; however, it would have been obvious to a person of ordinary skill in the art to configure the width of the damping rubber body within the claimed range since Randall in view of Terada discloses the width of the damping rubber body as between 60% and 110% (Para. [0015]), said range overlapping the claimed range.
	Regarding claim 14, Randall does not teach the hardness of the damping rubber body.
	In an analogous art, Terada teaches that the hardness of the damping rubber body is 3 to 30 degrees larger than the hardness of the topping rubber of the belt layer (Para. [0028]). Since the hardness of the topping rubber is 50 to 60 degrees (Para. [0022]), which makes the hardness of the damping rubber body between 53 and 90 degrees. Terada does not expressly disclose a value of 30 to 70 degrees; however, it would have been obvious to a person of ordinary skill in the art to configure the damping rubber body hardness within the claimed range since Terada discloses the damping rubber 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Randall with Terada in order to have the damping rubber body hardness be between 53 and 90 degrees. This modification will help the damping rubber body suppress the deformation of the belt layer (Para. [0029]).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al. (US 2019/0351717 A1) in view of Terada (JP H06297909 A) as applied to claim 1 above, and further in view of Horiguchi (US 2012/0085471 A1).
Regarding claim 6, Randall in view of Terada teaches the hardness of the damping rubber body as between 53 and 90 degrees (Terada, Para. [0022], [0028]); however, Randall in view of Terada does not teach the hardness of the tread rubber.
In an analogous art, Horiguchi teaches that the cap tread rubber has a hardness from 60 to 75 degrees (Para. [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Randall in view of Terada with Horiguchi in order to have the cap tread rubber have a hardness of 60 to 75 degrees. This modification will improve the steering stability on dry roads and fuel consumption performance (Para. [0052]). Using the hardness of the damping rubber body, H1, taught by Terada and the hardness of the tread rubber, H2, taught by Horiguchi, the value of H1/H2 is between 0.71 and 1.20. Randall in view of Terada and Horiguchi does not expressly disclose a value of between 0.5 and 1.0; however, it would have been obvious to a person of ordinary skill in the art to configure the value of H1/H2 within the claimed range since Randall in view of Terada and Horiguchi discloses the value of H1/H2 as between 0.71 and 1.20, said range overlapping the claimed range.
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Randall et al. (US 2019/0351717 A1) in view of Terada (JP H06297909 A) as applied to claim 1 above, and further in view of Tanno et al. (US 2018/0162180 A1).
Regarding claim 9, Randall in view of Terada does not teach the tensile strength of the noise damper.
In an analogous art, Tanno teaches a noise absorbing member (Fig. 3, Ref. Num. 6) attached on the inside of a tread portion (Fig. 3, Ref. Num. 7) which has a tensile strength of 60 kPa to 180 kPa (Para. [0026]). Tanno does not expressly disclose a value of 70 to 115 kPa; however, it would have been obvious to a person of ordinary skill in the art to configure the tensile strength of the noise damper within the claimed range since Tanno discloses the tensile strength of the noise damper as between 60 kPa and 180 kPa (Para. [0026]), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Randall in view of Terada with Tanno in order to have the tensile strength of the noise damper be between 60 and 180 kPa. This modification will cause the noise damper to have superior durability against shear strain (Para. [0026]).
 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Randall et al. (US 2019/0351717 A1) in view of Terada (JP H06297909 A) as applied to claim 1 above, and further in view of Nakatani (US 2016/0090475 A1).
Regarding claim 10, Randall in view of Terada does not teach the loss tangent of the tread rubber.
In an analogous art, Nakatani teaches that the loss tangent of the tread rubber is greater than 0.50 at 0°C (Para. [0106]) and the loss tangent is 0.10 of smaller at 70°C (Para. [0104]).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Randall et al. (US 2019/0351717 A1) in view of Terada (JP H06297909 A) as applied to claim 1 above, and further in view of Ganesan et al. (US 2019/0218377 A1).
Regarding claim 11, Randall in view of Terada does not teach the composition of the tread rubber.
In an analogous art, Ganesan teaches a tire with a tread rubber that contains 5 phr of carbon black, 100 phr of silica content, and 1.75 phr of sulfur (Table 1). Using the formula in claim 11, this combination gives a value of 61, which is greater than the 20 required by the instant claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Randall in view of Terada with Ganesan in order to use a tread rubber that contains 5 phr of carbon black, 100 phr of silica content, and 1.75 phr of sulfur. This modification will offer a good abrasion resistance and winter performance (Para. [0065]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749